Heydenfeldt, Justice,
delivered the opinion of the court. Murray, Chief Justice, concurred.
From the facts as found, it is evident that the foreigner Wittinger, was the employee of Hastinger, and not of the partnership ; consequently Hastinger alone was liable to pay the license tax. It follows, that the sheriff should have sold only the interest of Hastinger, and therefore, in selling the whole claim, and dispossessing the plaintiff, he was guilty of a trespass, for which the action was properly brought.
The judgment reversed, and cause remanded.